19-23185-rdd          Doc 72     Filed 07/15/19      Entered 07/15/19 21:22:26              Main Document
                                                    Pg 1 of 5


    SIDLEY AUSTIN LLP
    Jessica C.K. Boelter
    William E. Curtin
    787 Seventh Avenue
    New York, New York 10019
    Telephone: (212) 839-5300
    Facsimile: (212) 839-5599
    jboelter@sidley.com
    wcurtin@sidley.com

    Counsel for Quest Diagnostics Incorporated

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK


     In re                                                          Chapter 11

     Retrieval-Masters Creditors Bureau, Inc., 1                    Case No. 19-23185 (RDD)

                          Debtor.


       JOINDER OF QUEST DIAGNOSTICS INCORPORATED TO THE STATE OF
    INDIANA’S MOTION TO CONVERT TO CHAPTER 7 OR, IN THE ALTERNATIVE,
                      APPOINT A CHAPTER 11 TRUSTEE

             Quest Diagnostics Incorporated (“Quest”) respectfully joins (the “Joinder”) the State of

Indiana’s Motion to Convert to Chapter 7, or in the Alternative, Appoint a Chapter 11 Trustee

(the “Motion to Convert,” Docket No. 52), as well as the informal requests from Attorneys

General for the States of Tennessee, Ohio, Washington, Michigan, Connecticut, Nevada, Texas,

New York, and Kansas (the “Statements in Support,” Docket No. 60, Exhibit 1 and Docket No.

69, Exhibit 1) filed in the chapter 11 case of Retrieval-Masters Creditors Bureau, Inc. dba

American Medical Collection Agency (the “Debtor” or “AMCA”). Quest does not take a

position as to whether this chapter 11 case should be converted to chapter 7 or whether the Court



1
 The last four digits of the Debtor’s taxpayer identification number are 9495. The location of the Debtor’s service
address for purposes of this chapter 11 case is 4 Westchester Plaza, Suite 110, Elmsford, NY 10523. The Debtor also
does business as American Medical Collection Agency.


                                                        1
19-23185-rdd       Doc 72      Filed 07/15/19      Entered 07/15/19 21:22:26             Main Document
                                                  Pg 2 of 5


should direct the appointment of a chapter 11 trustee. In support of the Joinder, Quest

respectfully states as follows:

                                                  FACTS

          1.     Quest is one of the world’s largest independent diagnostic testing companies,

annually serving one in three adult Americans and half the physicians and hospitals in the United

States.

          2.     The Debtor is a contracted billing collections vendor to a number of entities,

including Optum360, LLC (“Optum”). Optum, in turn, is Quest’s revenue management services

provider. As part of the revenue management services it provides to Quest, Optum conducts

collection services related to Quest patient accounts and refers certain unpaid bills to collection

subcontractors such as AMCA. Quest patient account information (the “Data”) was provided to

AMCA for these purposes. 2

          3.     As discussed extensively at the First Day Hearing, the Debtor has reported that it

experienced a data security incident in which an unauthorized user had access to AMCA’s system

between August 1, 2018 and March 30, 2019 (the “Incident”).

          4.     On May 14, 2019, the Debtor informed Optum and Quest of the Incident. Optum

and Quest worked to determine what happened and what information was potentially affected as

a result, and Optum retained a forensic expert to investigate the Incident. Optum and Quest ceased

using the Debtor for collection services. On June 17, 2019, the Debtor filed its petition under

chapter 11 of the Bankruptcy Code.




2
 Before Optum took over Quest’s revenue management services, Quest and the Debtor were parties to a Service
Agreement dated December 25, 2014 (the “Service Agreement”). On or about October 10, 2016, Quest severed its
direct contractual relationship with AMCA, and the Service Agreement was assigned to Optum. Optum took on the
assigned contract and has continued to contract with AMCA since that time to provide services to Quest.


                                                      2
19-23185-rdd       Doc 72     Filed 07/15/19      Entered 07/15/19 21:22:26            Main Document
                                                 Pg 3 of 5


        5.       The Debtor has reduced its staff from 113 employees to just 25, 3 which the Debtor

admits is creating a strain on its ability to conduct its affairs. 4

        6.       On July 10, 2019, the State of Indiana filed the Motion to Convert, citing the

Debtor’s lack of intent and inability to reorganize and its lack of transparency in dealing with the

fallout from the Incident. See Motion to Convert, ¶¶ 5, 7-12, 14, 15. On July 12, 2019 and July 15,

2019, the State of Indiana filed informal letters in support of the Motion to Convert from the

Attorneys General for the States of Tennessee, Ohio, Washington, Michigan, Connecticut, Nevada,

Texas, New York, and Kansas. See Statements in Support, Ex. 1.

                                           JURISDICTION

        7.       This Court has jurisdiction over the Motion to Convert pursuant to 28 U.S.C. §§

157 and 1334. Consideration of the Motion to Convert is a core proceeding under 28 U.S.C.

§ 157(b)(2). Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409. The statutory predicate for

the relief requested in the Motion to Convert is 11 U.S.C. §§ 1104(a) and 1112(b).

                                             ARGUMENT

        8.       Since learning of the Incident, Quest and Optum have worked to obtain information

from AMCA. In furtherance of the investigation into the matter, Optum has, among other things:

sought access to the Debtor’s systems to independently assess the environment, access which the

Debtor has not fully granted; attempted to work with the Debtor directly to recover the Data; and

sought to obtain assurances from the Debtor that the Data will be maintained securely on an

ongoing basis.



3
  See Declaration of Russell H. Fuchs Pursuant to Local Bankruptcy Rule 1007-2 and in Support of “First Day”
Motions, ECF No. 2, ¶ 20.
4
  Debtor’s Motion Pursuant to Section 105(a) of the Bankruptcy Code: (A) for Order Authorizing and Approving
Procedures for Managing Governmental Requests and/or Demands for Information; and (B) for an Emergency Order
Enjoining Related Governmental Action Pending Court's Consideration of Such Procedures, and Granting Related
Relief, ECF No. 3, ¶ 2.


                                                     3
19-23185-rdd     Doc 72     Filed 07/15/19     Entered 07/15/19 21:22:26          Main Document
                                              Pg 4 of 5


       9.      Unfortunately, Optum has informed Quest that the response from the Debtor’s

current management has been inadequate. Optum reports that the Debtor 1) refuses to permit

Optum’s experts to conduct an on-site data security inspection, 2) refuses to transfer a complete

copy of the Data in a usable format to Optum and 3) agreed to provide but then failed to complete

notice to the U.S. Department of Health and Human Service’s Office for Civil Rights. In addition,

upon information and belief, the Debtor has collected in excess of $500,000 of Quest’s receivables

in the ordinary course of its business, but has not remitted any of these non-Debtor funds to Quest.

       10.     Due to the Debtor’s current financial and procedural posture, coupled with its

inability or unwillingness to provide the cooperation and transparency that is incumbent upon

debtors-in-possession, Quest submits that the expeditious appointment of a responsible,

independent fiduciary, whether it be a chapter 11 or a chapter 7 trustee, is required in this case.

Quest does not, however, take a position as to whether this chapter 11 case should be converted

to chapter 7 or whether the Court should direct the appointment of a chapter 11 trustee.




                                                  4
19-23185-rdd      Doc 72    Filed 07/15/19    Entered 07/15/19 21:22:26         Main Document
                                             Pg 5 of 5


                                        CONCLUSION

          WHEREFORE, Quest respectfully requests that this Court enter an order either (1)

converting the Debtor’s chapter 11 case to chapter 7 or (2) directing the United States Trustee to

appoint a chapter 11 trustee, and grant such other and further relief as the Court deems just and

proper.

 Dated: July 15, 2019                       SIDLEY AUSTIN LLP
        New York, New York


                                            /s/ Jessica C.K. Boelter______
                                            Jessica C. K. Boelter
                                            William E. Curtin
                                            787 Seventh Avenue
                                            New York, NY 10019
                                            Telephone: (212) 839-5300
                                            Facsimile: (212) 839-5599
                                            jboelter@sidley.com
                                            wcurtin@sidley.com

                                            Counsel for Quest Diagnostics Incorporated




                                                5
